





EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), dated effective as of
June 1, 2008 (the “Effective Date”), is entered into by and between SIGNALIFE,
INC., a Delaware corporation, whose principal executive office is located
at 4705 Laurel Canyon Boulevard, Studio City, California (“Signalife” or the
“company”), and LEE B. EHRLICHMAN, an individual residing in Los Angeles at
Signalife’s address of record ("Ehrlichman), with reference to the following
facts:

RECITALS

WHEREAS; Signalife wishes to employ Ehrlichman as President and Chief Operating
Officer, based upon Ehrlichman’s experiential level and the needs and wishes of
Signalife;

WHEREAS; Ehrlichman is also a director of Signalife;

WHEREAS; Ehrlichman is currently consulting with the Company as Director of
Operations (LA), and the Board has conducted an evaluation of his consultancy
and found Ehrlichman to be appropriate for the position;

WHEREAS; Ehrlichman has done his due diligence about Signalife necessary to
understand the business and achievements of the Company, and Ehrlichman wishes
to join the Company as a senior executive to assist  the Company to reach
profitability;

WHEREAS; in order to avail itself of Ehrlichman’s skill, knowledge and
experience necessary to the successful management of Signalife and the marketing
of its products, Signalife and Ehrlichman desire to enter into a more formal
relationship for a specified duration pursuant to which Signalife will employ
Ehrlichman as its President and Chief Operating Officer, and Ehrlichman desires
to become employed by Signalife in this position; and

WHEREAS; the parties each desire to enter into a written employment agreement
formally documenting their relationship and setting forth their mutual rights,
duties and responsibilities.

NOW, THEREFORE; in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this Agreement (collectively
“parties” and individually a “party”), intending to be legally bound, agree as
follows:

AGREEMENT

1.

DEFINITIONS

When used in this Agreement, the following terms shall have the meanings set
forth below (all terms used in this Agreement that are not defined in this
section shall have the meaning set forth elsewhere in this Agreement):

“Annual Salary” is defined in section 4(A).

“Board” means Signalife’s Board of Directors and, where applicable, any of its
constituted committees.





-1-







--------------------------------------------------------------------------------







“Code Of Ethics” means Signalife’s Code of Business Conduct and Ethics, as
amended from time-to-time.

“Change of Control” means the occurrence after the date hereof of any of (1)
with the exception of ARC Finance Group, LLC, any acquisition (other than
directly from Signalife) in one or more transactions or series of related
transactions after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Signalife, by contract or otherwise) of in excess
of 33% of the voting securities of Signalife, or (2) a replacement at one time
or within a three year period of more than one-half of the members of
Signalife’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by either (i) a
majority of the members of the board of directors who are members on the date
hereof and/or (ii) by persons not currently directors whom themselves were
approved by a majority of the members of the board of directors who are members
on the date hereof or were approved by members as of the date hereof), or (3)
the execution by Signalife of an agreement to which the company  is a party or
by which it is bound, providing for any of the events set forth above in (1) or
(3).  Notwithstanding the foregoing, such transaction shall not constitute a
Change of Control in the event that Ehrlichman is then a director of Signalife
and he either:  (i) expressly voted in favor of the transaction constituting the
Change of Control or abstained from voting or otherwise failed or refused to
vote; or (ii) resigned from the Board prior to such vote in anticipation of such
vote.

“Disability” (or the related term “Disabled”) means any of the following:  (1)
the receipt by Ehrlichman of any disability insurance benefits; (2) a
declaration to the effect that Ehrlichman is legally incompetent by a court of
competent jurisdiction, a worker’s compensation board or other government or
quasi-government agency; or (3) Ehrlichman’s incapacity due to medically
documented mental or physical illness or disability to substantially perform the
regular employment duties of his office and as an employee of Signalife on a
full-time basis (with reasonable accommodations for such disability, if and to
the extent then required by applicable law) for a period of three (3) cumulative
months within any six (6) month continuous period.

“Employment Period” means the term of the Ehrlichman’s employment as defined in
section 11.

“Options” is defined in section 4(B).

“Performance Bonus” is defined in section 4(B)(2).

“Sale Of Business” shall mean the approval by the Board and, if applicable, the
holders of its voting securities, of (1) the sale or other disposition of all or
substantially all of the assets of Signalife (other than to a controlled entity
or in liquidation of the company); or (2) the complete liquidation or
dissolution of Signalife.  Notwithstanding the foregoing, such transaction shall
not constitute a Sale Of Business in the event that Ehrlichman is then a
director of Signalife and he either:  (1) expressly voted in favor of the
transaction constituting the Sale of Business or abstained from voting or
otherwise failed or refused to vote; or (ii) resigned from the Board prior to
such vote in anticipation of such vote.

“Severance Event” is defined as any of the following events:  (1) Ehrlichman’s
death, (2) a Change In Ownership, (3) a Sale of Business; (4) Termination By
Ehrlichman For Good Reason; or (5) Termination By Signalife Without Good Cause.
 





-2-







--------------------------------------------------------------------------------







“Severance Pay” is defined in section 13(C).

"Termination By Signalife For Good Cause" means the termination by Signalife of
this Agreement and the employment relationship between Signalife and Ehrlichman
resulting from the determination by Signalife in its sole discretion that one or
more of the following events has occurred:

(1)

that any of Ehrlichman’s representations or warranties contained in this
Agreement is or was not materially true, accurate and/or complete;

(2)

that Ehrlichman caused Signalife or its subsidiaries to be convicted of a crime,
or to incur criminal penalties in material amounts;

(3)

any directive by any governmental authority having jurisdiction over Signalife
requiring Ehrlichman’s termination; and/or

(4)

Ehrlichman’s conviction of or plea of guilty or nolo contendere to a felony
offense or a misdeameanor offense involving a crime of dishonesty or moral
turptitude.

“Termination By Signalife Without Good Cause” means the termination by Signalife
of this Agreement and the employment relationship between Signalife and
Ehrlichman for any reason other than death, Disability or any other reason other
than Termination By Signalife For Good Cause.  .

"Termination By Ehrlichman For Good Reason” means the termination by Ehrlichman
of this Agreement and the employment relationship between Signalife and
Ehrlichman resulting from the determination by Ehrlichman in his sole discretion
that one or more of the following events has occurred:

(1)

Signalife breached or wrongfully failed and/or refused to fulfill and/or perform
(i) any of its material obligations, promises or covenants under this Agreement,
or (ii) any of the material warranties, obligations, promises or covenants in
any agreement (other than this Agreement) entered into between Signalife and
Ehrlichman, without cure, if any, as provided in such agreement;

(2)

except in connection with Ehrlichman’s Disability, Signalife, through its
directors or executive officers other than Ehrlichman, and without the consent
of Ehrlichman:  (i) substantially alters or materially diminishes the position,
nature, status, prestige or responsibilities of Ehrlichman as an executive
officer from those in effect as of the Effective Date as modified by mutual
agreement of the parties from time-to-time; or (ii) assigns additional duties or
responsibilities to Ehrlichman which were wholly and clearly inconsistent with
the position, nature, status, prestige or responsibilities of his duties then in
effect; and/or

(3)

Signalife, through its directors or executive officers other than Ehrlichman and
without Ehrlichman’s knowledge, intentionally requires Ehrlichman to commit or
participate in any felony or other serious crime.

For purposes of the foregoing, Termination By Ehrlichman For Good Reason shall
not include any isolated, insubstantial and inadvertent action not taken in bad
faith that Signalife promptly remedies after receipt of notice thereof given by
Ehrlichman. In the event of conflicting or competing termination events that are
considered Termination By Signalife For Good Cause and Termination By Ehrlichman
For Good Reason, then the former shall be deemed to control

“Termination By Ehrlichman Without Good Reason” means the termination by
Ehrlichman of this





-3-







--------------------------------------------------------------------------------







Agreement and the employment relationship between Signalife and Ehrlichman for
any reason other than other than death, Disability, a Change In Ownership, a
Sale Of Business or Termination By Ehrlichman For Good Reason.  

2.

E

MPLOYMENT AS EXECUTIVE OFFICER

(A)

Employment

Signalife hereby employs Ehrlichman as its President and Chief Operating Officer
during the Employment Period, and Ehrlichman hereby accepts that employment,
upon the terms and conditions set forth herein, and Ehrlichman agrees to do and
perform all services, acts, or things necessary or advisable to discharge his
duties under that position pursuant to the terms of this Agreement and subject
to the Bylaws and Certificate of Incorporation of the company.

(B)

Duties

As President and Chief Operating Officer of Signalife, Ehrlichman’s duties and
responsibilities shall include all functions normally performed by the chief
executive officer of a publicly traded company within industry standards and
acceptable practice.  Ehrlichman shall also perform such other reasonable
duties, be accountable for such other reasonable responsibilities and be granted
such other reasonable authority consistent with Ehrlichman’s office with
Signalife as may be reasonably determined from time to time by the Board.  The
parties acknowledge that Ehrlichman’s principal objective and responsibility
shall be the development and implementation of strategies that will lead to the
expeditious and effective introduction of Signalife’s products such as to
maximize revenues and profits.

(C)

Supervision

As President and Chief Operating Officer, Ehrlichman shall report to Rowland
Perkins, the Chief Executive Officer of the Company, or his successor as Chief
Executive Officer.  

(D)

Devotion Of Time

During the Employment Period, Ehrlichman shall perform, faithfully and loyally
and to the best of his abilities, the duties attendant to the offices to which
he has been appointed and shall devote his attention, knowledge and experience
and give his best efforts, skills and abilities to promote Signalife’s business
and interests in a professional manner on a full-time basis.  During the
Employment Period, Ehrlichman shall render business services solely in the
performance of his duties to Signalife.  The foregoing shall not be construed to
prohibit Ehrlichman from (1) attending to personal matters from time-to-time as
needed during business hours to the extent reasonably necessary to address such
matters, (2) serving on corporate, civic, religious, charitable or other
community board of directors or committees or engaging in civic, religious,
charitable or other community activities; (3) delivering lectures, fulfilling
speaking engagements or teaching at educational institutions organizations; or
(4) managing personal investments (collectively, the Permitted Activities”); so
long as such services and activities are (i) disclosed to Signalife where
appropriate, (ii) are not in conflict with Signalife's business, and (iii) the
performance of such Permitted Activities do not adversely affect or interfere
with Ehrlichman’s ability to perform his duties under this Agreement.  

(E)

Location





-4-







--------------------------------------------------------------------------------







The parties acknowledge that Ehlichman will be based at the Signalife’s
executive offices located in Studio City, California, for the principal purposes
of supervising Signalife’s staff on a daily basis, and that Ehrlichman will
principally perform his services at that location.

(F)

Travel

During the Employment Period, Ehrlichman shall, at the cost of Signalife
pursuant to section 6 be available to travel as the needs of Signalife’s
business may require

(G)

Cooperation and Compliance With Company Policies

During the Employment Period, Ehrlichman shall:

(1)

at all times faithfully, loyally, conscientiously, diligently and, to the best
of his ability, perform all of his duties and obligations under this Agreement,
and otherwise promote Signalife’s interests and welfare and reputation of
Signalife, all consistent with the highest and best standards of its industry;

(2)

cooperate with and work to the best of his ability with the Board and with the
other members of Signalife’s executive management team;

(3)

adhere at all times to Signalife’s Code of Ethics;

(4)

comply with all reasonable rules and regulations and policies now in effect
(including insider trading and reporting policies) or as subsequently modified,
governing the conduct of Signalife's employees and those of any subsidiary or
affiliated entity for which he is employed, including policies relating to
insider trading and reporting obligations intended to comply with the Securities
Exchange Act of 1933; and

(5)

not commit any acts of gross negligence, willful misconduct, dishonesty, fraud
or misrepresentation, racism, sexism or other discrimination, or any other acts
which would tend to bring Signalife or any of its subsidiaries or affiliated
entities into public scandal or ridicule, or would otherwise result in material
harm to their business or reputation.  

3.

CONTINUED APPOINTMENT AS DIRECTOR

Signalife agrees that so long as Ehrlichman is Signalife’s President and Chief
Operating Officer that it shall use its best efforts to cause the Board and
Signalife’s shareholders to appoint and engage Ehrlichman as a director of the
company during the Employment Period.  In the event Ehrlichman is no longer
President and Chief Operating Officer or otherwise an executive officer of the
company, he agrees that he shall be deemed to have automatically resigned as a
director should such action be requested of him by the Board.

4.

COMPENSATION

(A)

Annual Salary

(1)

As base compensation to Ehrlichman for services to be rendered under this
Agreement during the Employment Period, Signalife shall pay or cause to be paid
to Ehrlichman an annual base salary of five hundred thousand U.S. dollars (US
$500,000) (the “Annual Salary”).  The





-5-







--------------------------------------------------------------------------------







Annual Salary shall be payable in conformity with Signalife’s normal payroll
periods, but at least semi-monthly, and in any event shall be subject to all
withholdings or deductions described in section 14 of this Agreement.  In any
pay period in which Ehrlichman shall be employed for less than the entire number
of business days in such pay period, the Annual Salary for such pay period shall
be prorated on the basis of the number of business days during which Ehrlichman
was actually employed during such pay period, divided by the actual number of
business days in such pay period.  Ehrlichman agrees that Signalife may, in its
sole discretion to the extent the company has inadequate liquidity, pay his
Annual Salary in s-8 registered common stock (with the exception of income tax
withholdings).

(2)

Effective as of the each anniversary of the Effective Date, the Board (with
Ehrlichman abstaining from voting if he is then a director) shall evaluate
Ehrlichman’s performance in view of increasing his Annual Salary by such amount
as the Board may determine (in their sole discretion and without any obligation
to do so) to be reasonable, after taking into consideration Signalife's present
and prospective financial resources and commitments and the progress in its
business plan, and the contributions of Ehrlichman toward that progress.

(B)

Options

(1)

Time-In-Service Options.  As additional compensation to Ehrlichman for services
to be rendered under this Agreement during the Employment Period, Signalife
shall grant or cause to be granted to Ehrlichman effective as of the date of
this Agreement ten-year common share purchase options (the “Time-In-Service
Options”) entitling him to purchase one million (1,000,000) unregistered or
“restricted” Signalife common shares at a price of sixty cents ($.60) per share.
 The Time-In-Service Options shall vest in eight quarterly installments based
upon continued employment under this Agreement, unless a termination under this
Agreement is a Termination by Signalife Without Good Cause, with the first
installment vesting on the first quarterly anniversary date; i.e. 90 days, of
the Effective Date, and on each quarterly anniversary thereafter.  

(2)

Stock Performance Options.  

(i)

As additional compensation to Ehrlichman for services to be rendered under this
Agreement during the Employment Period, Signalife shall grant or cause to be
granted to Ehrlichman (upon satisfaction of the following performance
requirements) common share purchase options (“Stock Performance Options”) equal
to one hundred thousand (100,000) shares at an exercise price of sixty cents
($0.60) per share for every thirty cents ($0.30) of incremental common stock
price appreciation over a baseline of sixty cents ($0.60) per share with respect
to Signalife’s common stock as reported on the principal stock exchange or
market on which Signalife’s common shares trade.  For purposes of determining
whether the foregoing thirty cents ($0.30) of incremental common stock price
appreciation has occurred (each, an “incremental reference point”), the average
closing price for Signalife’s common stock on the principal exchange or market
must exceed the aforesaid thirty cents ($0.30) incremental reference point for a
two (2) week period.  Under no circumstances shall Ehrlichman receive Stock
Performance Options entitling him to purchase more than four million (4,000,000)
shares (subject to adjustments for Stock Splits or recapitalizations, each being
defined as a “Recapitalization”), such amount constituting a “cap” to the grant
of Stock Performance Options.

(ii)

By way of example, assume that Signalife’s average closing price for its common
stock as reported on the principal stock exchange or market on which Signalife’s
common shares trade increases from sixty-five cents ($0.65) to one dollar and
twenty-five cents ($1.25) over a two (2) week period.  In that event, Ehrlichman
would be granted one set of options (the “First Incremental Option





-6-







--------------------------------------------------------------------------------







Grant”) to purchase one hundred thousand (100,000) shares at an exercise price
of sixty cents ($0.60) per share in connection with attaining the ninety cent
($0.90) incremental reference point (i.e., an average closing price of ninety
cent ($0.90) for sixty (60) days), and a second set of options (the “Second
Incremental Option Grant”) to purchase an additional one hundred thousand
(100,000) shares at an exercise price of sixty cents ($0.60) per share in
connection with attaining the one dollar twenty cent ($1.20) incremental
reference point (i.e., an average closing price of one dollar twenty cent
($1.20) for sixty (60) days).

(iii)

It should be noted that once an option grant is made in connection with any
particular incremental reference point (such as the one dollar twenty cent
($1.20) incremental reference point in connection with the Second Incremental
Option Grant), there shall not be a second grant of options in connection with
any subsequent attainment of that particular incremental reference point, it
being understood that the initial option granted with respect to that
particularly incremental reference point shall continue to be deemed grant,
subject to exercisability restrictions.

(3)

Financial Performance Options.  As additional compensation to Ehrlichman for
services to be rendered under this Agreement during the Employment Period,
Signalife shall grant or cause to be granted to Ehrlichman (upon satisfaction of
the following performance requirements) ten-year common share purchase options
(the “Financial Performance Options”) equal to fifty thousand (50,000) shares
for every five hundred thousand ($500,000) dollars of EBIDTA (as that term is
defined under GAAP) that Signalife achieves in any of its fiscal years during
Ehrlichman’s employment hereunder.  The calculation of EBIDTA and the grant of
the options shall be made following the issuance by Signalife of audited
financial statements for the fiscal year in question.  Under no circumstances
shall Ehrlichman receive Financial Performance Options entitling him to purchase
more than six million (6,000,000) shares, subject to adjustment for a
Recapitalization, such amount constituting a “cap” to the grant of Financial
Performance Options.

(4)

Term Of Options.  Subject to the forfeiture and acceleration provisions
contained in section 13(E):  (i) the Time-In-Service Options shall lapse ten
years from the Effective Date; and (ii) the Stock Performance Options and
Financial Performance Options shall expire upon the later of ten (10) years from
the Effective Date or five (5) years from the grant date of each incremental set
of options.

(5)

Option Certificates.  The grant of the Time-In-Service Options, Stock
Performance Options and Financial Performance Options (collectively, the
“Options”) shall each be evidenced by a written common share purchase option
agreement or certificate containing such terms as Signalife determines to be
appropriate consistent with the terms of this Agreement.

(6)

Income Taxes.  The Time-In-Service Options, Stock Performance Options and
Financial Performance Options (collectively, the “Options”) shall be considered
to be non-qualified and taxable upon exercise under Section 83 of the Internal
Revenue Code for U.S. income tax purposes, and Signalife shall have no
obligation to pay or reimburse Ehrlichman for the income tax consequences of his
exercise of the Options or sale of the shares acquired by such exercise.  The
exercise of the Options shall be subject to all withholdings or deductions
described in section 14 of this Agreement.

(7)

Registration.  No later than six months following the grant of Options under
this section 4(B), Signalife shall at its cost file a registration statement
with the SEC under SEC form S-8 or any other available SEC registration form to
register the common shares underlying the Options, and shall use its best
efforts to procure effectiveness of such registration statement. .

(8)

Principal Exchange Or Market.  The principal exchange or market for Signalife’s





-7-







--------------------------------------------------------------------------------







common stock shall be deemed to refer to any United States stock exchange or
market upon which Signalife’s common stock is traded (if any), including only
(a) the New York Stock Exchange, (b) any NASDAQ stock exchange, (c) any stock
exchange owned by either the New York Stock Exchange or any NASDAQ stock
exchange, (d) the American Stock Exchange, (e) the OTCBB marketplace or (f) the
Pink Sheets.  In the event Signalife’s common stock is trading on more than one
of the foregoing stock exchanges or markets, the principal exchange or market
shall be deemed to be the exchange or market containing the highest amount of
trading volume during the preceding quarter upon which the common share purchase
option is measured.

      (9)

    Cashless Exercise Feature.  All Options granted in accordance with this
Agreement shall contain a net or cashless exercise feature.

(C)

Performance Bonuses

The Board (with Ehrlichman abstaining from voting if he is then a director) may
from time-to-time, but not less than one (1) time per year, evaluate
Ehrlichman’s performance and, in their sole discretion upon completion of that
evaluation, may award Ehrlichman a performance bonus (the “Performance Bonus”)
in such amount and form of payment as they may determine in such discretion to
be reasonable or appropriate.  In determining whether or not to award a
Performance Bonus, the Board may take into consideration other compensation paid
or payable to Ehrlichman under this Agreement, as well as the financial and
non-financial progress of the business of the company to date and the
contributions of Ehrlichman toward that progress.  Payment of the Performance
Bonus shall be subject to all withholdings or deductions described in section 14
of this Agreement.

5.

BENEFITS

(A)

Flexible Time Off (Vacation)

(1)

During each calendar year, Ehrlichman shall be entitled to the greater of (1)
twenty-five (25) business days paid time-off or (2) such greater number of paid
time-off days as established for the executive officers for Signalife as a group
pursuant to Signalife’s employment policies and practices and approved by the
Board.  Any days taken–off by Ehrlichman under this section shall be taken
during a period or periods reasonably satisfactory to Signalife.

(2)

Flexible time-off days under this subsection shall be in addition to regular
paid legal holidays provided by Signalife to Ehrlichman pursuant to Signalife’s
employment policies and practices as they relate to all employees.  Flexible
time-off days under this subsection shall be prorated with respect to any period
under this Agreement that is less than a full calendar year (for example, the
period from the Effective Date until the end of calendar year containing the
Effective Date).

(3)

To the extent that Ehrlichman does not fully use such paid time-off during any
calendar year, then such days shall be carried forward, forfeited or compensated
for non-use in accordance with Signalife’s employment policies and practices;
provided, however, under no circumstances shall Ehrlichman be entitled to
compensation for unused paid time-off in excess of fifteen (15) business days.  

(B)

Sick Leave

(1)

During each calendar year, Ehrlichman shall be entitled to the greater of (1)
ten (10) business days paid sick-leave; or (2) such greater number of paid
sick-leave days as established for the





-8-







--------------------------------------------------------------------------------







executive officers of Signalife as a group pursuant to Signalife’s employment
policies and practices and approved by the Board.

(2)

Flexible time-off days under this subsection shall be prorated with respect to
any period under this Agreement that is less than a full calendar year (for
example, the period from the Effective Date until the end of calendar year
containing the Effective Date).

(3)

To the extent that Ehrlichman does not fully use such sick-leave during any
calendar year, then such days shall be carried forward or forfeited in
accordance with Signalife’s employment policies and practices.  Under no
circumstances shall Ehrlichman be entitled to any compensation for unused paid
sick-leave.  

(C)

Automobile or Allowance

During the Employment Period, Signalife shall in the sole discretion of the
Board provide Ehrlichman with either the use of a company-owned or leased
automobile or, in the alternative, an automobile allowance of not less than
$1,500 per month payable on the first day of each month.  If an automobile
allowance is provided, it shall be used by Ehrlichman as full or partial
reimbursement for the use or availability of Ehrlichman’s personal automobile
for the business of the company.  In addition, Signalife shall reimburse
Ehrlichman the greater of (i) the sum of fifty cents ($0.50) per mile or (ii) if
applicable, the maximum amount per mile allowed as a deduction by the IRS, as
against the mileage that he uses either the aforesaid company-owned or leased
automobile or his personal automobile for company business upon submission of an
itemized mileage report.  

(D)

Participation In Employee Group Benefit Programs

During the Employment Period, Ehrlichman shall have the same rights, privileges,
benefits and opportunities to participate in any Employee Group Benefit Program
(as such term is defined below) which may now or hereafter be generally offered
or afforded by Signalife to its rank and file employees as a group or to
similarly situated executive officers as a group.  Ehrlichman’s participation in
any Employee Group Benefit Program pursuant to this section will be subject to
the normal eligibility requirements of such programs as well as the normal
contribution/payment requirements  For purposes of the foregoing, the term
Employee Group Benefit Program shall collectively refer to: (1) medical
insurance or dental insurance plans or programs (collectively, the "Health
Plans"), (2)  life insurance, death benefit, accident benefit or disability
insurance plans or programs (collectively, the "Insurance Plans") and (3) plans
providing for retirement benefits, whether tax qualified or un-qualified, and
including retirement, 401(k), pension, profit-sharing, annuity or savings plans
and programs (collectively, the "Retirement Plans").  The term Employee Group
Benefit Program shall not be deemed to include plans established primarily for
compensatory purposes for individual or small targeted group of employees,
including the stock option or stock grant plans.  Notwithstanding the foregoing,
Signalife shall cover all premiums to be paid (but not deductibles or
co-payments) under any Health Plans.

(E)

 Participation In Executive Fringe Benefits and Perquisites.

Ehrlichman shall be entitled to all fringe benefits and perquisites generally
made available by Signalife to the group composed of the company’s senior
executives with the approval of the Board.  The preceding sentence shall not be
deemed to executive benefit or incentive compensation plans targeted to
individual senior executives.





-9-







--------------------------------------------------------------------------------







(F)

Life Insurance.

Signalife will provide Ehrlichman with (or reimburse Ehrlichman for the cost of)
a ten-year term life insurance policy in the face amount of two million dollars
($2,000,000), subject to Ehrlichman 's insurability and Ehrlichman taking steps
reasonably requested by Signalife to obtain such insurance.

6.

OFFICE AND FACILITIES

Ehrlichman shall be provided with an appropriate office at Signalife’s executive
offices located in Studio City, California, with such secretarial and other
support facilities as are commensurate with Ehrlichman's executive status with
the company, which facilities shall be adequate for the performance of his
duties hereunder

7.

BUSINESS EXPENSES

(1)

During the Employment Period, Ehrlichman is authorized to incur, and Signalife
shall directly pay or reimburse Ehrlichman for, all reasonable and necessary
business expenses duly and actually incurred by Ehrlichman in connection with
the duties and services to be performed by Ehrlichman under this Agreement,
notwithstanding that Signalife may be prohibited under applicable law from
deducting the entire amount of such expenses.  These business expenses shall
include, without limitation, entertainment, meals, travel, lodging, engineering,
trade, technical journals and books necessary to perform employment duties, and
other similar out-of-pocket expenses.

(2)

Ehrlichman shall submit to Signalife itemized expense statements setting forth
the date, purpose and amount of the expense incurred, together with
corresponding receipts showing payment by Ehrlichman in cases where he seeks
reimbursement, all in conformity with business expense payment and/or
reimbursement policies as may be established by Signalife from time to time, all
of which shall comply with the substantiation requirements under applicable law
(including the United States Internal Revenue Code of 1986), pertaining to the
deductibility of such expenses.  Direct payment and/or reimbursement shall be
made by Signalife no later than thirty (30) days of Ehrlichman’s submission of
the foregoing documentation.  Signalife shall reserve the option in all cases to
pay directly the persons entitled to payment for such business expenses.

8.

RELOCATION TO LOS ANGELES; COSTS

Ehrlichman shall provide his duties under this Agreement from his residential
location in Los Angeles, whether or not it is Ehrlichman’s primary residence.
 In either event, Signalife shall (1) cover all costs of relocation from
Ehrlichman’s PA residence to Los Angeles including any costs associated with the
sale of Ehrlichman’s PA residence and (2) contribute an amount of money toward
Ehrlichman’s residential expenses in Los Angles as the Board may determine
within its discretion and as amended from time to time as an inducement for
Ehrlichman to relocate to Los Angeles.  

9.

ADVANCES

(1)

Subject to subsection (1) below, Signalife and its subsidiaries and affiliated
entities may from time-to-time and without any obligation to do so, make
advances to Ehrlichman against any compensation or other amounts to be paid to
him under this Agreement (each, an “Advance”).  Any amounts due hereunder to
Ehrlichman shall, at the election of Signalife, be offset by any then
outstanding Advances.  Ehrlichman agrees, in the event of his termination of
employment, that Signalife shall have





-10-







--------------------------------------------------------------------------------







the right to offset the amount of any and all outstanding Advances against any
amounts due Ehrlichman, whether under this Agreement or otherwise, and that any
remaining balance of the Advances shall be repaid by Ehrlichman within
thirty (30) days after his termination date.  If any Advance is not repaid
within that thirty (30) day period, simple interest shall accrue on the unpaid
balance at the Wachovia Bank prime rate, plus two percent (2%), with such
interest rate being adjusted (including with respect to outstanding indebtedness
under this section) on the first day of January and July each year. Ehrlichman
agrees to pay all costs of collection incurred by Signalife with respect
thereto, including reasonable attorneys’ fees and legal costs.  The foregoing
shall be superceded by the express terms of any written agreement between
Signalife and Ehrlichman to the contrary.  

(2)

Anything in this agreement to the contrary notwithstanding, for so long as
Signalife is a reporting company with the SEC, under no circumstances shall
Signalife directly or indirectly, including through any subsidiary, extend or
maintain credit, or arrange for the extension of credit, or renew an extension
of credit, in the form of a personal loan to Ehrlichman within the meaning of
Section 13(k) of the Securities Exchange Act of 1934 and rules promulgated
thereunder by the SEC, if Ehrlichman is then a director or executive officer of
Signalife with the meaning of said act and rules.

10.

DIRECTORS’ AND OFFICERS’ INSURANCE AND INDEMNITY

(1)

During the Employment Period, Signalife shall maintain in full force and effect
at its own expense, a policy of directors’ and officers’ liability insurance
with Ehrlichman as an insured in an amount of not less than five million dollars
($5,000,000.00).  

(2)

Signalife agrees to indemnify and hold Ehrlichman harmless consistent with and
pursuant to the terms and conditions of the Signalife’s Director indemnification
agreement or practices, or in connection with the provisions of Delaware law,
the latter of which shall take priority over the former to the extent of any
differences between the two.

11.

INITIAL TERM AND RENEWALS

This Agreement shall have an initial term (the “Initial Term”) commencing on the
Effective Date and ending on the earlier of (1) the Termination Date (as that
term is defined below) or (2) the fifth anniversary of the Effective Date
provided that Signalife and Ehrlichman agree in writing that Signalife is
financially incapable of providing Ehrlichman with the base salary applicable to
his employment hereunder; provided, however, that unless otherwise terminated
pursuant to the terms hereof, this Agreement shall be automatically renewed for
successive one (1) year terms (each a “Renewal Term”) unless either Signalife or
Ehrlichman provides written notice to the other party of its or his intention
not to renew, which notice shall be given not less than sixty (60) days prior to
the expiration of the pending term.  The term of the Ehrlichman’s employment
pursuant to this Agreement is referred to herein as the “Employment Period.”
 The term “Termination Date” means (1) if Ehrlichman’s employment is terminated
by Signalife or Ehrlichman for any reason other than for death or Disability,
the effective date of termination as stipulated in the written notice of
termination provided or, if none is provided, the effective date upon which
Ehrlichman’s employment ceased; (2) if Ehrlichman’s employment is terminated by
reason of death, the date of Ehrlichman’s death; and (3) if Ehrlichman’s
employment is terminated by reason of Disability, the date of the event of
disability.

12.

EARLY TERMINATION





-11-







--------------------------------------------------------------------------------







(A)

Death

Anything in this Agreement to the contrary notwithstanding, in the event of
Ehrlichman’s death this Agreement and Ehrlichman’s employment relationship with
Signalife shall terminate immediately, and Ehrlichman’s beneficiaries shall be
entitled to the benefits provided in section 12 to the extent applicable. Such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.  

(B)

Disability

(1)

Anything in this Agreement to the contrary notwithstanding, Signalife shall have
the right at its sole discretion, subject to the requirements of any applicable
law governing termination that may supercede this Agreement, to terminate this
Agreement and Ehrlichman’s employment hereunder at any time in the event of
Ehrlichman’s Disability, and Ehrlichman shall be entitled to the benefits
provided in section 13 to the extent applicable.  Such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement

(2)

If the Board determines that Ehrlichman is Disabled under subsection (3) of the
definition of Disability (relating to Signalife’s determination that Ehrlichman
is incapacitated), and Ehrlichman disagrees with their conclusion, then
Signalife shall have the right to engage a qualified independent physician
reasonably acceptable to Ehrlichman to examine Ehrlichman at Signalife’s sole
expense.  The determination of such physician shall be provided in writing to
the parties and shall be final and binding upon the parties for all purposes of
this Agreement.  Ehrlichman hereby consents to examination in the manner set
forth above, and waives any physician-patient privilege arising from any such
examination as it relates to the determination of the purported disability.  

(C)

Termination By Signalife For Good Cause

(1)

Anything in this Agreement to the contrary notwithstanding, Signalife shall have
the right to terminate this Agreement and Ehrlichman’s employment hereunder in
the event such termination constitutes Termination By Signalife For Good Cause,
upon giving written notice to Ehrlichman specifying in reasonable
detail:  (i) the event which constitutes the good cause; (ii) the pertinent
facts and circumstances underlying the good cause; and (iii) the effective date
of the termination (which date may, at Signalife’s election, be effective upon
receipt of said written notice by Ehrlichman).  In the event of such
termination, Ehrlichman shall be entitled to the benefits provided in section 13
to the extent applicable. Such termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.  Signalife’s failure to
set forth in the notice of termination any fact or circumstance which
contributes to a showing of good cause, if applicable, shall not operate as a
waiver or preclusion of Signalife in from asserting such fact or circumstance in
enforcing its rights under this Agreement.

(2)

If any event described in the definition of Termination By Signalife For Good
Cause occurs, and such event is in the sole discretion of Signalife reasonably
susceptible of being cured, then Ehrlichman shall be entitled to a grace period
of fifteen (15) days following receipt of written notice of such event to
effectuate a cure, if such a cure is within reasonable possibility.  If
Signalife determines, in its sole discretion, that such event is not reasonably
susceptible of being cured by Ehrlichman within such cure period, Signalife may
grant a longer cure period to Ehrlichman to cure such event to the reasonable
satisfaction of Signalife, provided Ehrlichman promptly commences and diligently
pursues such cure.





-12-







--------------------------------------------------------------------------------







(D)

Termination By Signalife Without Good Cause

Anything in this Agreement to the contrary notwithstanding, Signalife shall have
the right, subject to the requirements of any applicable law governing
termination that may by operation of law be applicable to this Agreement, to
terminate this Agreement and Ehrlichman’s employment hereunder in the event such
termination constitutes Termination By Signalife Without Good Cause, upon giving
at least thirty (30) days’ prior written notice to Ehrlichman.  In the event of
such termination, Ehrlichman shall be entitled to the benefits provided in
section 13 to the extent applicable.  Such termination shall not in and of
itself be, nor shall it be deemed to be, a breach of this Agreement.  

(E)

Termination By Ehrlichman For Good Reason

(1)

Anything in this Agreement to the contrary notwithstanding, Ehrlichman shall
have the right, subject to the notice and cure provisions contained in
subsection (2) below, to terminate this Agreement and his employment hereunder
together with Signalife at any time in the event such termination constitutes
Termination By Ehrlichman For Good Reason, upon giving written notice to
Signalife specifying in reasonable detail:  (i) the event which constitutes the
good reason; (ii) the pertinent facts and circumstances underlying the good
reason; and (iii) the effective date of the termination which date may, at
Ehrlichman’s election, be effective upon receipt of said written notice by
Signalife).  In the event of such termination, Ehrlichman shall be entitled to
the benefits provided in section 13 to the extent applicable.  Such termination
shall not in and of itself be, nor shall it be deemed to be, a breach of this
Agreement.  

(2)

In the event any of the events described in the definition of Termination By
Ehrlichman For Good Reason occurs and that event is reasonably susceptible of
being cured, then Signalife shall be entitled to a grace period of thirty (30)
days following receipt of written notice of that event to cure that event;
provided, however, if the event is not reasonably susceptible of being cured
within that thirty (30) day period, Signalife shall be granted a reasonable
amount of additional time to cure that event provided that Signalife promptly
commences and diligently pursues a cure for that event.

(F)

Termination By Ehrlichman Without Good Reason

Anything in this Agreement to the contrary notwithstanding, Ehrlichman shall
have the right to terminate this Agreement and Ehrlichman’s employment hereunder
in the event such termination constitutes Termination By Ehrlichman Without Good
Reason, upon giving at least thirty (30) days’ prior written notice to
Signalife.  In the event of such termination, Ehrlichman shall be entitled to
the benefits provided in section 13 to the extent applicable.  Such termination
shall not in and of itself be, nor shall it be deemed to be, a breach of this
Agreement.  In the event Ehrlichman terminates this Agreement Without Good
Reason on or before June 1, 2009, Ehrlichman shall cause to be repaid to
Signalife all consideration received by him hereunder.

(G)

Change Of Control

Anything in this Agreement to the contrary notwithstanding, in the event of a
Change In Ownership, Ehrlichman shall have the right, exercisable no later than
sixty (60) days following the date of such Change In Ownership, to terminate
this Agreement.  In the event of such termination, Ehrlichman shall be entitled
to  the sum of five years base salary plus earned bonuses (and bonuses that
normally would have been earned), plus continued benefit coverage for Ehrlichman
and his family for a five (5)





-13-







--------------------------------------------------------------------------------







year period of time.

(H)

Sale Of Business

Anything in this Agreement to the contrary notwithstanding, in the event of a
Sale Of Business, Ehrlichman shall have the right, exercisable no later than
sixty (60) days following the date of such Change In Ownership, to terminate
this Agreement upon giving at least thirty (30) days’ prior written notice to
Signalife, at which point in time Signalife shall pay Ehrlichman the sum of two
(2) years salary plus earned bonuses (and bonuses that normally would have been
earned), plus continued benefit coverage for Ehrlichman and his family for a two
(2) year period of time.

(I)

Suspension Of Duties

Anything in this Agreement to the contrary notwithstanding, in the event of the
termination of this Agreement or Ehrlichman’s relationship as an employee of
Signalife for any reason whatsoever, including the provision by Ehrlichman of
prospective notice of termination, then Signalife may, upon written notice to
Ehrlichman, immediately relieve Ehrlichman of all duties and responsibilities
under this Agreement and relieve Ehrlichman of authority to act on behalf of, or
legally bind, Signalife.  Such suspension shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.  

13.

PAYMENTS TO EHRLICHMAN UPON EARLY TERMINATION

(A)

General

Except as otherwise expressly provided below in this section 13, in the event of
the termination of this Agreement or the employment relationship between
Ehrlichman and Signalife, then all rights and obligations of the parties under
this Agreement shall cease and be forfeited as of the effective date of such
termination, and Ehrlichman shall have no further right or claim to any
compensation, benefits or severance under this Agreement.

(B)

Amounts Due In All Events To Ehrlichman Upon Termination

In connection with any termination of this Agreement or the employment
relationship between Ehrlichman and Signalife for any reason whatsoever,
Signalife shall, in addition to all other responsibilities set forth hereunder:

(1)

pay to Ehrlichman promptly following his termination all unpaid Annual Salary
and earned and payable Performance Bonuses, accrued in accordance with this
Agreement through the effective date of the termination, and Ehrlichman shall
not be entitled to any Annual Salary or Performance Bonuses that would otherwise
be earned or accrued after the effective date of the termination;

(2)

in the event that Ehrlichman is entitled to unused paid time-off pursuant to
section 5(A), promptly pay such amount to Ehrlichman;

(3)

reimburse Ehrlichman for any business expenses he incurred or accrued on or
prior to the effective date of the termination in accordance with section 6;

(4)

permit Ehrlichman to continue to participate in any Employee Group Benefit
Programs as provided in section 5(D) to the extent required under applicable law
or pursuant to the terms





-14-







--------------------------------------------------------------------------------







of such plan.

(C)

Severance Pay

(1)

Death; Termination By Ehrlichman For Good Reason Termination By Signalife
Without Good Cause.  Anything in this section 13 to the contrary
notwithstanding, in the event of the termination of this Agreement by reason of
(1) Ehrlichman’s death, (2) Termination By Ehrlichman For Good Reason; or (3)
Termination By Signalife Without Good Cause, then Signalife shall, until the
earlier of (i) the earliest date the term of this Agreement would otherwise
lapse or expire; or (ii) a period of twenty four (24) months commencing on the
last day of Ehrlichman’s employment under this Agreement, continue to pay
Ehrlichman an amount which equals the portion of the Annual Salary that
Signalife would have otherwise paid Ehrlichman for such period, payable on the
same basis as such Annual Salary was previously paid (“Severance Pay”).  

(2)

Life Insurance Proceeds.  In the event of the termination of this Agreement by
reason of Ehrlichman’s death, the obligation of an insurer to pay life insurance
proceeds pursuant to section 5(F) shall be deemed to satisfy in full Signalife’s
obligation to pay Severance Pay (or any remaining balance thereof) under section
13(C)(1).

(3)

Offsets.  Notwithstanding the foregoing, any Severance Pay payable shall be
offset and reduced by the amount of any statutory amounts required to be paid to
Ehrlichman (other than in connection with his continuance performance of duties
under this Agreement) under applicable law in connection with termination of
employment.

(4)

Mitigation.  Ehrlichman shall use his best efforts to mitigate the amount of
Severance Pay by seeking other employment, and the amount of Severance Pay shall
be offset and reduced by compensation paid or payable to Ehrlichman in
connection with any full-time employment procured.

(D)

Other Severance Benefits

(1)

Health Plan.  Should Ehrlichman and his family be covered under a Health Plan as
of the date of notification of his termination, or should Signalife be under an
obligation to so carry Ehrlichman and his family as of that date, then Signalife
shall, in the event that it is also obligated to pay Severance Pay to Ehrlichman
pursuant to section 13(C), be further obligated at its cost to continue to carry
Ehrlichman and his family under that Health Plan or an equivalent plan without a
reduction in benefit or increase in deductible, for a period of time ending on
the earlier of (i) the expiration of the applicable severance period described
in section 13(C); or (ii)  twenty four  (24) months after Ehrlichman finds
gainful fulltime employment.  The foregoing shall not be deemed to relieve
Ehrlichman from the obligation to make any co-payments that he would have
otherwise been required to have made under that Health Plan prior to his
termination.  Notwithstanding the forgoing, should Signalife at any time fail or
refuse to timely carry Ehrlichman and his family under a Health Plan as provided
above, it shall, promptly upon demand by Ehrlichman, pay Ehrlichman in a lump
sum an amount which will allow Ehrlichman to procure health insurance coverage
with comparable benefits and deductibles.

(2)

Insurance Plan.  Should Ehrlichman be covered under an Insurance Plan as of the
date of notification of his termination, or should Signalife be under an
obligation to so carry Ehrlichman as of that date, then Signalife shall, in the
event that it is also to pay Severance Pay to Ehrlichman pursuant to
section 13(C), be further obligated at its cost to continue to carry Ehrlichman
and his family under that Insurance Plan or an equivalent plan without a
reduction in benefit or increase in deductible,





-15-







--------------------------------------------------------------------------------







for a period of time ending on the expiration of the applicable severance period
described in section 13(C).  For purposes of the foregoing, Ehrlichman shall be
deemed to have satisfied any rules in the Insurance Plan governing continued
employment, participation or vesting during the applicable severance period.
 The foregoing shall not be deemed to relieve Ehrlichman from the obligation to
make any co-payments that he would have otherwise been required to have made
under that Insurance Plan prior to his termination.  Notwithstanding the
forgoing, should Signalife at any time fail or refuse to timely carry Ehrlichman
under the Insurance Plan as provided above, it shall, promptly upon demand by
Ehrlichman, pay Ehrlichman in a lump sum an amount which will afford Ehrlichman
comparable benefits.

(3)

Retirement Plan.  Should Ehrlichman be covered under a Retirement Plan as of the
date of notification of his termination, or should Signalife be under an
obligation to so carry Ehrlichman as of that date, then Signalife shall, in the
event that it is also obligated to pay Severance Pay to Ehrlichman pursuant to
section 13(C), be further obligated at its cost to continue to carry Ehrlichman
and his family under that Retirement Plan or an equivalent plan without a
reduction in benefit, for a period of time ending on the expiration of the
applicable severance period described in section 13(C).  For purposes of the
foregoing, Ehrlichman shall be deemed to have satisfied any rules in the
Retirement Plan governing continued employment, participation or vesting during
the applicable severance period.  The foregoing shall not be deemed to relieve
Ehrlichman from the obligation to make any contributions that he would have
otherwise been required to have made under that Retirement Plan prior to his
termination.  Notwithstanding the forgoing, should Signalife at any time fail or
refuse to timely carry Ehrlichman under the Retirement Plan as provided above,
it shall, promptly upon demand by Ehrlichman, pay Ehrlichman in a lump sum an
amount which will afford Ehrlichman comparable benefits.

(E)

Forfeiture And Acceleration Of Options

(1)

Termination By Signalife For Good Cause.  Anything in this section 13(C) or
elsewhere in this Agreement to the contrary notwithstanding, in the event of the
termination of this Agreement by reason of Termination By Signalife For Good
Cause pursuant to section 12(C), then all of the Options shall be deemed
forfeited effective upon termination, whether vested or unvested.  

(2)

Death, Disability, Termination By Ehrlichman Without Good Reason.  Anything in
this section 13(C) or elsewhere in this Agreement to the contrary
notwithstanding, in the event of the termination of this Agreement by reason of
(1) Ehrlichman’s death pursuant to section 12(A), (2) Ehrlichman’s Disability
pursuant to section 12(B), or (3) Termination By Ehrlichman Without Good Reason
pursuant to section 12(F), then all unvested Options shall be deemed forfeited
effective upon termination, and the remaining term of vested Options shall be
accelerated to two years from the date of death if earlier than the stipulated
expiration date for such vested Options.

(3)

Termination By Signalife Without Good Cause, Termination By Ehrlichman For Good
Reason; Change of Control; Sale of Business.  Anything in this section 13(C) or
elsewhere in this Agreement to the contrary notwithstanding, in the event of the
termination of this Agreement by reason of (1) Termination By Signalife Without
Good Cause pursuant to section 12(D), (2) Termination By Ehrlichman For Good
Reason pursuant to section 12(E), (3) a Change of Control pursuant to section
12(G), or (4) a Sale of Business pursuant to section 12(H); then (i) all
unvested Time-In-Service Options shall fully vest, and (ii) all unvested Stock
Performance Options and Financial Performance Options which would have otherwise
vested in the twenty-four (24) month period following such termination shall
vest to the extent of the satisfaction of their performance requirements during
such twenty-four (24)





-16-







--------------------------------------------------------------------------------







month period; and (iii) all other unvested Options shall be deemed forfeited
effective upon termination.  In addition, the remaining term of all vested
Options (including those vested pursuant to the preceding sentence) shall be
accelerated to two (2) years from the date of termination if earlier than the
stipulated expiration date for such vested Options; with the exception of any
Stock Performance Options and Financial Performance Options which vest in the
twenty-four month period following termination as provided in the preceding
sentence, which shall expire two years from their date of vesting.

(F)

Release

In consideration of the consideration to be paid or given by Signalife to
Ehrlichman under this section 13, Ehrlichman shall release Signalife with
respect to any and all additional claims, liabilities or obligations of
Signalife to Ehrlichman (other than the consideration payable under this section
13), whether at law or equity; directly or indirectly arising in connection with
the termination of the Agreement or Ehrlichman’s employment relationship with
Signalife, including any statutory amounts required to be paid to Ehrlichman
under applicable law.  Ehrlichman acknowledges that he has read and is familiar
with and understands the provisions of Section 1542 of the California Civil
Code, which states that "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH, IF KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR,” and Ehrlichman expressly waives any right or claim of right he
may have under said provision as it relates to the releases addressed by this
Agreement.

14.

INCOME AND PAYROLL TAX WITHOLDINGS AND DEDUCTIONS

Anything in this Agreement to the contrary notwithstanding, Signalife shall be
entitled to withhold or deduct from any payments or compensation payable by
Signalife to Ehrlichman pursuant to the terms of this Agreement, including
severance payments: (1) all payroll deductions and other amounts required to be
withheld or remitted under applicable law such as, by way of example and not
limitation, those relating to income taxes, social insurance or social security,
old-age and survivor’s, disability and worker’s compensation; and (2) elective
Ehrlichman deductions such as, for example, deductions relating to any Employee
Group Benefit Program in which Ehrlichman participates.  In the case
withholdings relating to the payment of Performance Shares or any other non-cash
property, Signalife shall make any payments required to be withheld or remitted
under applicable law in cash, with a consequential reduction in the amount of
non-cash property delivered to Ehrlichman.

15.

CONFIDENTIALITY, PROPRIETARY PROPERTY AND COMPETITIVE PRACTICES

As a condition of Ehrlichman’s employment, Ehrlichman shall execute a
Competitive Practices Agreement in form reasonably satisfactory to both parties
to this Agreement.

16.

EXAMINATIONS

If requested by Signalife, Ehrlichman shall submit to such physical examinations
and otherwise take such actions and execute and deliver such documents as may be
reasonably necessary to enable Signalife, at its expense and for its own
benefit, to obtain disability and/or life insurance on Ehrlichman’s life.
 Notwithstanding the foregoing, Ehrlichman makes no representation that any
insurer will grant such insurance to Signalife.





-17-







--------------------------------------------------------------------------------







17.

NON-LIABILITY FOR DEBTS

Subject to applicable law, Ehrlichman’s rights and obligations under this
Agreement shall not be subject to encumbrance or to the claims of Ehrlichman’s
creditors (other than Signalife acting as a creditor), or subject to the debts,
contracts or engagements of Ehrlichman or Ehrlichman’s heirs, successors and
assigns, and any attempt to do any of the foregoing shall be null and void ab
initio and without force and effect.

18.

REPRESENTATIONS AND WARRANTIES  

(A)

By All Parties

Each of the parties to this Agreement hereby represents and warrants to each of
the other parties to this Agreement, each of which is deemed to be a separate
representation and warranty, as follows:

(1)

Such party, if an entity, is duly organized, validly existing and in good
standing under the laws of its state, territory or province of incorporation or
organization, and has all requisite corporate or other power and authority to
enter into this Agreement.

(2)

The execution and delivery of this Agreement by such party, and the performance
by such party of the transactions herein contemplated, have, if such party is an
entity, been duly authorized by its governing organizational documents, and are
not prohibited by its governing organization documents,  and no further
corporate or other action on the part of such party is necessary to authorize
this Agreement, or the performance of such transactions.  

(3)

This Agreement has been duly executed and delivered by such party and, assuming
due authorization, execution and delivery by all of the other parties hereto, is
valid and binding upon such party in accordance with its terms, except as
limited by:  (1) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditor rights generally;
and (2) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(4)

Neither the execution or delivery of this Agreement, nor the performance by such
party of the transactions contemplated herein:  (1) if such party is an entity,
will breach or conflict with any of the provisions of such party’s governing
organizational documents; or (2) to the best of such party’s knowledge and
belief, will such actions violate or constitute an event of default under any
agreement or other instrument to which such party is a party.

(5)

Such party:  (1) had the advice, or sufficient opportunity to obtain the advice,
of legal counsel separate and independent from legal counsel for any other party
hereto; and (2) such party was not represented by the legal counsel of any other
party hereto in connection with the transactions contemplated by this Agreement,
nor was such party under any belief or understanding that such legal counsel was
representing such party’s interests.

(6)

The terms and conditions of the transactions contemplated by this Agreement are
fair and reasonable to such party based upon all of the facts and circumstances
at the time this Agreement is entered into; and such party has voluntarily
entered into the transactions contemplated by this Agreement, without duress or
coercion.





-18-







--------------------------------------------------------------------------------







(B)

By Ehrlichman

Ehrlichman hereby represents and warrants to Signalife that Ehrlichman is not
Disabled at the time of the execution and delivery of this Agreement by
Ehrlichman.

19.

INTREPRETATION AND CONSTRUCTION  

(A)

Preparation of Agreement

The parties have participated jointly in the negotiation and drafting of this
Agreement and each provision hereof.  In the event any ambiguity, conflict,
omission or other question of intent or interpretation arises, this Agreement
shall be construed as if jointly drafted by the parties, and no presumption or
burden of proof shall be presumed, implied or otherwise construed favoring or
disfavoring any party by virtue of the authorship of this Agreement or of any
provision hereof.

(B)

Performance on Business Day

In the event the date on which a party is required to take any action under the
terms of this Agreement is not a business day, the action shall, unless
otherwise provided herein, be deemed to be required to be taken on the next
succeeding business day.  For purposes of this section, the term “business day”
shall mean Monday through Friday (excluding any legal holidays).

(C)

Survival of Representations and Warranties

All representations and warranties made by any party in connection with any
transaction contemplated by this Agreement shall, irrespective of any
investigation made by or on behalf of any other party hereto, survive the
execution and delivery of this Agreement and the performance or consummation of
any transaction described in this Agreement, and shall continue in full force
and effect forever thereafter (subject to any applicable statutes of
limitation).

(D)

Independent Significance

The parties intend that each representation, warranty and covenant shall have
independent significance.  If any party has falsely made or breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not falsely made or breached shall not detract from or mitigate the
fact that the party has falsely made or breached the first representation,
warranty or covenant.

(E)

Entire Agreement; No Collateral Representations

Each party expressly acknowledges and agrees that this Agreement:  (1) is the
final, complete and exclusive statement of the agreement of the parties with
respect to the subject matter hereof; (2) supersede any prior or contemporaneous
agreements, memorandums, proposals, commitments, guaranties, assurances,
communications, discussions, promises, representations, understandings, conduct,
acts, courses of dealing, warranties, interpretations or terms of any kind,
whether oral or written (collectively and severally, the “prior agreements”),
and that any such prior agreements are of no force or effect except as expressly
set forth herein; and (3) may not be varied, supplemented or contradicted by
evidence of prior agreements, or by evidence of subsequent oral agreements. No
prior drafts of this Agreement, and no words or phrases from any prior drafts,
shall be admissible into evidence in any





-19-







--------------------------------------------------------------------------------







action or suit involving this Agreement.

(F)

Amendment

Except as expressly provided herein, neither this Agreement nor any of the
terms, provisions, obligations or rights contained herein, may be amended,
modified, supplemented, augmented, rescinded, discharged or terminated (other
than by performance), except by a written instrument or instruments signed by
all of the parties to this Agreement.  

(G)

Waiver; Forbearance

No waiver of:  (1) any breach of any term, provision or agreement; (2) the
performance of any act or obligation under this Agreement; and/or (3) any right
granted under this Agreement, shall be effective and binding unless such waiver
shall be in a written instrument or instruments signed by each party claimed to
have given or consented to such waiver.  Except to the extent that the party or
parties claimed to have given or consented to a waiver may have otherwise agreed
in writing, no such waiver shall be deemed a waiver or relinquishment of any
other term, provision, agreement, act, obligation or right under this Agreement,
or of any preceding or subsequent breach thereof.  No forbearance by a party in
seeking a remedy for any noncompliance or breach by another party hereto shall
be deemed to be a waiver by such forbearing party of its rights and remedies
with respect to such noncompliance or breach, unless such waiver shall be in a
written instrument or instruments signed by the forbearing party.

(H)

Remedies Cumulative

The remedies of each party under this Agreement are cumulative and shall not
exclude any other remedies to which such party may be lawfully entitled.

(I)

Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall to any extent be determined to be invalid, illegal
or unenforceable under present or future laws, then, and in such event:  (1) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and still be legal, valid and
enforceable; and (2) the remaining part of this Agreement (including the
application of the offending term or provision to persons or circumstances other
than those as to which it is held invalid, illegal or unenforceable) shall not
be affected thereby, and shall continue in full force and effect to the fullest
legal extent.

(J)

Time is of the Essence

Except and to the extent there is a specific cure provision in this Agreement,
each party understands and agrees that:  (1) time of performance is strictly of
the essence with respect to each and every date, term, condition, obligation and
provision hereof imposed upon such party; and (2) the failure to timely perform
any of the terms, conditions, obligations or provisions hereof by such party
shall constitute a material breach and a noncurable (but waivable) default under
this Agreement by such party.

(K)

Parties in Interest





-20-







--------------------------------------------------------------------------------







Nothing in this Agreement shall confer any rights or remedies under or by reason
of this Agreement on any persons other than the parties hereto and their
respective successors and assigns, if any, or as may be permitted hereunder; nor
shall anything in this Agreement relieve or discharge the obligation or
liability of any third person to any party to this Agreement; nor shall any
provision give any third person any right of subrogation or action against any
party to this Agreement.

(L)

No Reliance Upon Prior Representations

Each party acknowledges that:  (1) no other party has made any oral
representation or promise which would induce such party, prior to executing this
Agreement, to change such party’s position to his, her or its detriment, to
partially perform, or to part with value in reliance upon such representation or
promise; and (2) such party has not so changed its position, performed or parted
with value prior to the time of the execution of this Agreement, or such party
has taken such action at its own risk.

20.

ENFORCEMENT

(A)

Governing Law

This Agreement and the rights and remedies of each party arising out of or
relating to this Agreement (including, without limitation, equitable remedies)
shall (with the exception of any applicable federal laws) be solely governed by,
interpreted under, and construed and enforced in accordance with the laws
(without regard to the conflicts of law principles) of the State of California,
as if this Agreement were made, and as if its obligations are to be performed,
wholly within the State of California.

(B)

Arbitration

(1)

Any "action or proceeding" (as such term is defined below) arising out of or
relating to this Agreement (which shall be deemed to encompass any aspect of the
employer-employee relationship between Signalife and Ehrlichman, whether or not
specifically addressed or referenced in this Agreement) shall, to the maximum
extent allowed by law, be resolved by arbitration (an “Arbitration Proceeding”)
before the American Arbitration Association (the “Arbitration Authority”)
located in Los Angeles County, California (the “County”), according to National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association  (the "Rules").  Without limiting the generality of the foregoing,
the following shall be considered Controversies for this purpose:  (i) all
questions relating to the falsity of any representation or warranty hereunder
and/or of the breach of any obligation, covenant, promise, right, provision,
term or condition hereunder; (ii) the failure of any party to deny or reject a
claim or demand of any other party; and (iii) any question as to whether the
right to arbitrate a certain dispute exists.  The term "action or proceeding" is
defined as any and all claims, suits, actions, hearings, arbitrations or other
similar proceedings, including appeals and petitions therefrom, whether formal
or informal, governmental or non-governmental, or civil or criminal, and shall
specifically include all claims under applicable federal or state laws,
regulations or case law.

(2)

This agreement to arbitrate shall be self-executing without the necessity of
filing any action in any court, and shall be specifically enforceable under the
prevailing arbitration law. Each party generally and unconditionally accepts the
exclusive jurisdiction of the Arbitration Authority as hereinabove provided.  

(3)

The Arbitrator shall apply such principles of law as provided above in
section 20(A)





-21-







--------------------------------------------------------------------------------







of this Agreement relating to application of law, and shall endeavor to decide
the controversy as though the Arbitrator were a judge in a court of law.  The
Arbitrator shall have the power to issue any award, judgment, decree or order of
relief that a court of law or equity could issue under such applicable law
including, but not limited to, money damages, specific performance or injunctive
relief; and for such purposes it is hereby expressly acknowledged and agreed
that damages at law would be an inadequate remedy for a breach or threatened
breach of any provision of this Agreement, it being the intention of this
sentence to make clear the agreement of the parties hereto that the respective
rights and obligations of the parties hereunder shall be enforceable in any
Arbitration Proceedings in accordance with principles of equity as well as of
law.  Notwithstanding the foregoing, nothing herein shall be deemed to prevent
any party hereto from moving before a court of competent jurisdiction in the
State of California for injunctive relief restraining or enjoining violations of
this Agreement or of applicable law.

(4)

The Arbitrator shall prepare a written decision, signed by the Arbitrator, that
shall be sent to the parties within sixty (60) calendar days following the
conclusion of the hearing.  The written statement will be supported by written
findings of fact and conclusions of law which adequately set forth the basis of
the Arbitrator’s decision, and which cites the statutes and precedents applied
and relied upon in reaching said decision.

(5)

 The parties agree to abide by any award, judgment, decree or order rendered in
any Arbitration Proceeding by the Arbitrator.  The award, judgment, decree or
order of the Arbitrator, and the findings of the Arbitrator, shall be final,
conclusive and binding upon the parties hereto to the extent and in the manner
provided by California statute.  Any judgment upon the award and enforcement of
any other judgment, decree or order of relief granted by the Arbitrator may be
entered or obtained in any court of competent jurisdiction, state or federal, in
the county in which the residence or principal office of a non-prevailing party
is located, as a basis for judgment and for the issuance of execution for its
collection and, at the election of the party making such filing, with the clerk
of one or more other courts, state or federal, having jurisdiction over the
party against whom such an award is rendered, or such party’s property.  The
parties shall have the right to petition the Superior Court of the appropriate
County to confirm, correct or vacate the Arbitrator’s award in accordance with
the provisions of the California Code of Civil Procedure.  

(6)

EACH PARTY HAS READ AND UNDERSTANDS THIS SECTION 20(B) AND FURTHER UNDERSTANDS
THAT, BY SIGNING THIS AGREEMENT AND AGREEING TO SUBMIT ALL CLAIMS AND DISPUTES
TO BINDING ARBITRATION AS PROVIDED ABOVE, SUCH PARY IS RELINQUISHING AND WAIVING
HIS OR HER RIGHT TO SUBMIT SUCH CLAIMS OR DISPUTES RELATING TO ANY ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION
CLAIMS, TO A COURT OF LAW, INCLUDING A JURY TRIAL.  Each party acknowledges that
the inclusion of this arbitration provision and the concomitant waiver and
relinquishment of the right to submit to a court of law any claims and disputes
relating to the employer-employee relationship is a material inducement to each
other party hereto to enter into the transaction contemplated hereby; that each
other party has already relied upon this waiver in entering into this Agreement;
and that each other party will continue to rely on this waiver in their future
dealings.  Each party warrants and represents that such party has reviewed this
waiver with such party’s legal counsel, and that such party has knowingly and
voluntarily waived its trial rights following consultation with such legal
counsel.

21.

ASSIGNMENT AND DELEGATION; SUCCESSORS AND ASSIGNS

(A)

Assignment or Delegation





-22-







--------------------------------------------------------------------------------







Neither party (an “assigning party”) may directly or indirectly sell, license,
transfer or assign (whether through a merger, consolidation, conversion, sale of
assets, sale or exchange of securities, or by operation of law, or otherwise)
any of such party’s rights or interests under this Agreement, or delegate any of
such party’s duties or obligations under this Agreement, in whole or in part,
including to any subsidiary or to any affiliate, without the prior written
consent of the other party (a “consenting party”), which consent may be withheld
in the consenting party’s sole and absolute discretion; provided, however:

(1)

subject to prior compliance with subsection (3) and subsection (4) below, an
assigning party may assign all of the rights and interests and delegate all of
the duties and obligations of the assigning party under this Agreement in
connection with a transaction whose principal purpose is to change the State in
which the assigning party is incorporated, or to form a holding company, or to
effect a similar reorganization as to form of entity without change of
beneficial ownership, including through:  (1) a merger or consolidation or stock
exchange or divisive reorganization (i.e., spin-off, split-off or split-up) or
other reorganization with respect to the assigning party and/or its
stockholders; or (2) the sale, transfer, exchange or other disposition by the
assigning party of its assets in a single or series of related transactions, so
long as such transferee, purchaser or surviving person shall expressly assume
such obligations of the assigning party;

(2)

subject to subsection (3) and subsection (4) below, an assigning party may, with
the prior written consent of the consenting party, which consent the consenting
party may withhold in its sole and absolute discretion, assign all of the rights
and interests and delegate all of the duties and obligations of the assigning
party under this Agreement to any other person in connection with the transfer
or sale of the entire business of the assigning party (other than with respect
to a sale described in subsection (1) above), or the merger or consolidation of
the assigning party with or into any other person (other than with respect to a
merger or consolidation described in subsection (1) above), so long as such
transferee, purchaser or surviving person shall expressly assume such
obligations of the assigning party;

(3)

notwithstanding anything in subsection (1) or subsection (2) above to the
contrary, no assignment or transfer under subsection (1) or subsection (2) may
be effectuated unless the proposed transferee or assignee first executes such
agreements (including a restated employment agreement) in such form as the
consenting party may deem reasonably satisfactory to:  (1) evidence the
assumption by the proposed transferee or assignee of the obligations of the
assigning party; and (2) to ensure that the consenting party continues to
receive such rights, benefits and protections (both legal and economic) as were
contemplated by the consenting party when entering into this Agreement; and

(4)

notwithstanding anything in subsection (1) or subsection (2) above to the
contrary:  (1) any assumption by a successor or assign under subsection (1) or
subsection (2) above shall in no way release the assigning party from any of its
obligations or liabilities under this Agreement; and (2) and any merger,
consolidation, reorganization, sale or conveyance under subsection (1) or
subsection (2) above shall not be deemed to abrogate the rights of the
consenting party elsewhere contained in this Agreement.

Any purported assignment or transfer in violation of the terms of this
subsection (2) shall be null and void ab initio and of no force and effect, and
shall vest no rights or interests in the purported assignee or transferee.  

(B)

Successors and Assigns

Subject to section 21(A) above, each and every representation, warranty,
covenant, condition





-23-







--------------------------------------------------------------------------------







and provision of this Agreement as it relates to each party hereto shall be
binding upon and shall inure to the benefit of such party and his, her or its
respective successors and permitted assigns, spouses, heirs, executors,
administrators and personal and legal representatives, including any successor
(whether direct or indirect, or by merger, consolidation, conversion, purchase
of assets, purchase of securities or otherwise).

22.

MISCELLANEOUS  

(A)

Costs and Expenses

In the event of the execution of this Agreement, Signalife agrees to reimburse
Ehrlichman for his reasonable legal costs incurred in connection with the
negotiation of this Agreement, but not to exceed ten thousand dollars ($10,000).
 Except as expressly set forth in the preceding sentence, each party shall pay
all legal and other fees, costs and expenses incurred or to be incurred by such
party in negotiating and preparing this Agreement; in performing due diligence
or retaining professional advisors; and in complying with such party’s
covenants, agreements and conditions contained herein.

(B)

Cooperation

Each party agrees, without further consideration, to cooperate and diligently
perform any further acts, deeds and things, and to execute and deliver any
documents that may be reasonably necessary or otherwise reasonably required to
consummate, evidence, confirm and/or carry out the intent and provisions of this
Agreement, all without undue delay or expense.

(C)

Notices

Unless otherwise specifically provided in this Agreement, all notices, demands,
requests, consents, approvals or other communications (collectively and
severally called "notices") required or permitted to be given hereunder, or
which are given with respect to this Agreement, shall be in writing, and shall
be given by: (1) personal delivery (which form of notice shall be deemed to have
been given upon delivery), (2) by telegraph or by private airborne/overnight
delivery service (which forms of notice shall be deemed to have been given upon
confirmed delivery by the delivery agency), (3) by electronic or facsimile or
telephonic transmission, provided the receiving party has a compatible device or
confirms receipt thereof (which forms of notice shall be deemed delivered upon
confirmed transmission or confirmation of receipt), or (4) by mailing in the
official government mails of their applicable local by registered or certified
mail or the equivalent, return receipt requested and postage prepaid, which
forms of notice shall be deemed to have been given upon the fifth {5th} business
day following the date mailed.  Notices shall be addressed at the addresses
first set forth above, or to such other address as the party shall have
specified in a writing delivered to the other parties in accordance with this
paragraph.  Any notice given to the estate of a party shall be sufficient if
addressed to the party as provided in this subsection.

(D)

Counterparts; Electronically Transmitted Document

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument, binding on all parties hereto.  Any signature page of this Agreement
may be detached from any counterpart of this Agreement and reattached to any
other counterpart of this Agreement identical in form hereto by having attached
to it one or more additional signature pages.  If a copy or counterpart of this
Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such





-24-







--------------------------------------------------------------------------------







facsimile document shall for all purposes be treated as if manually signed by
the party whose facsimile signature appears.

(E)

Execution by All Parties Required to be Binding

This Agreement shall not be construed to be an offer and shall have no force and
effect until this Agreement is fully executed and delivered by all parties
hereto pursuant to the terms of section22(D). Until such time as all parties
fully execute this Agreement, any party who has previously executed and
delivered this Agreement may revoke such execution and delivery.

WHEREFORE, the parties hereto have deemed this Agreement to have been executed
in the City of Los Angeles, State of California, as of the Effective Date.

SIGNALIFE:

Signalife, Inc.

a Delaware corporation

 




 

By:

/s/ Rowland Perkins

 

Rowland Perkins, Chief Executive Officer




 

EHRLICHMAN:

/s/ Lee Ehrlichman

 

Lee Ehrlichman














-25-





